DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 15 is an incomplete claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 8, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rao et al. (US 2014/0200038).
The claimed invention reads on Rao et al. as follows:

 
Regarding claim 2, Rao et al. discloses the region information includes information indicating whether a communication with the network is available in each of the plurality of regions (i.e. absent network communication service availability)  (P:0048). 
 
Regarding claim 3, Rao et al.  discloses the region information includes information indicating whether the server apparatus provides the predetermined map information in each of the plurality of regions (P:0047 and P:0049 lines 1-12). 


 
Regarding claim 8, Rao et al.  discloses the predetermined map information includes a  subject having the position estimation device is movable (P:0046).

Regarding claim 13, Rao et al. discloses acquire the region information corresponding to the plurality of regions around the position estimation device from the server apparatus (P:0047 and P:0049 lines 1-12) . 
 
Regarding claim 14, Rao et al. discloses a non-transitory computer readable recording medium (storage subsystem) (fig. 110, P:0022 and P:0023)  storing instructions  for causing a position estimation device  (mobile device determines its present position) to perform a position estimation  process (fig. 110, P:0022 and P:0023) , the position estimation device estimating position information of the position estimation device itself using detection information detected by a position detector  (sensor such as GPS, compass, accelerometer) (P:0004)  and predetermined map (tiles) information acquired from a server apparatus connected via a network  (P:0049), the position estimation device comprising: one or more processors (fig. 1 number 105 and P:0020);  and a memory (fig. 1 number 110 and P:0022), the memory storing instructions, which when executed by the one or more processors (P:0020), cause the one or more processors to: determine priorities (signal qualities, i.e. some regions may have greater qualities than other regions) of a plurality of regions (P:0044 lines 11-18 and P:0046 lines 6-11), using region information including respective information pieces of the plurality of regions around the .
 
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (US 2014/0200038) in view of Zhang et al. (US 2016/0154643).
Regarding claim 4, Rao et al. discloses a position estimation device as discussed supra in claim 1 above.  Rao et al. differs from claim 4 of the present invention in that it does not explicit disclose the region information includes information indicating a data size of the predetermined map information corresponding to each of the plurality of regions.   Zhang et al. teaches a map application server stores the latest version of map data of all regions, which is large in data size, but the activity area of the user is relatively small compared to the entire region (P:0090), the mobile terminal may download the map data of the regions to be updated from the application server (P:0090).  Therefore, it would have been ..
 
9.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (US 2014/0200038) in view of Dave et al. (US 2015/0142301).
Regarding claim 5, Rao et al. discloses a position estimation device as discussed supra in claim 1 above.  Rao et al. differs from claim 5 of the present invention in that it does not explicit disclose assigning a predetermined score to each of the plurality of regions, based on the region information and one of the detection information and the position information, and wherein to acquire the predetermined map information, the instructions further cause the one or more processors to: acquire the predetermined map information corresponding to the each of the regions based on a corresponding one of the assigned predetermined scores.  Dave et al. teaches a mobile device assigning a predetermined score/sub-score to each of the plurality of routes and regions (P:0028 and fig. 2 number 212), based on the region information and a vehicle navigation system (P:0028, and acquire the predetermined map information corresponding to the each of the routes  of the geographic regions based on a corresponding one of the assigned predetermined scores to be displayed (P:0029,  fig. 2 number 216 and P:0031).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Rao et al. with assigning a predetermined score to each of the plurality of regions, based on the region information and one of the detection information and the position information, and wherein to acquire the predetermined map ..

10.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (US 2014/0200038) in view of Ren (US 2016/0146616).
Regarding claim 9, Rao et al. discloses a position estimation device as discussed supra in claim 1 above.  Rao et al. differs from claim 9 of the present invention in that it does not explicit disclose the one or more processors to: perform map matching  using the predetermined map information so as to correct the detection information detected by the position detector.   Ren teaches a navigation system on a smartphone (P:0017), perform map matching (P:0017 lines 16-22) using the predetermined map information (i.e. from a map database) so as to correct  (P:0017 lines 16-22) vehicle positioning estimates detected by vehicle navigation sensors (P:0017).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Rao et al. with the one or more processors to: perform map matching using the predetermined map information so as to correct the detection information detected by the position detector in order for the position estimation device to correct errors with its current position when the GPS signals are not available when traveling, as taught by Ren.

10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (US 2014/0200038) in view of Ren (US 2016/0146616) as applied to claim 9 above and in further view of Li et al. (US 2017/0176191).
Regarding claim 10, the combination of Rao et al.  and Ren differs from claim 10 of the present invention in that it does not explicit disclose map matching by a particle filter.  Li et al. teaches map matching by a particle filter (P:0008).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Rao et al. with map matching by a particle filter in order to for the position estimation device to use a set of Monte Carlo algorithms and/or advanced map aid algorithm to predict and update its position arising in signal processing and Bayesian statistical inference, as taught by Li et al..

Allowable Subject Matter
12.	Claims 6, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13.	The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 6, the prior art of record fails to teach or suggest alone, or in combination to determine priorities of a plurality of regions, the instructions further cause the one or more processors to: assign a higher score to an adjacent region than other regions, the adjacent region being adjacent to a current position of the position estimation device among the plurality of regions. 

Regarding claim 11, the prior art of record fails to teach or suggest alone, or in combination initialize the map matching, in response to a difference between the detection information detected by the position detector and the position information being equal to or greater than a threshold value. 

Regarding claim 12, the prior art of record fails to teach or suggest alone, or in combination initialize the map matching, in response to accuracy of the detection information detected by the position detector being determined to be higher than accuracy of the position information. 

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865. The examiner can normally be reached M-F 7 am -3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH FERGUSON/Primary Examiner, Art Unit 2648